DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2022 has been entered.

Response to Amendment
	The amendment filed 11/04/2022 has been entered. Claims 1-16 remain pending in the application. Applicant' s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 07/07/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertrand (EP 1681494 A1).
Regarding claim 1, Bertrand discloses a device (see Fig. 1) for a steering system of a motor vehicle for pressing a toothed rack against a drive pinion (see attached machine translation of 03/23/2022, description, wherein the present invention relates to the pushers for guiding a rack bar or the like such as that found in the controls with motor vehicles), the device having a housing (inherent, not shown, see Description of attached English translation wherein FR2761037 and FR2857425 show the state of the prior art) and a thrust piece (5) which is mounted displaceably in the housing and which has a circumferential wall (outer circumferential wall of 5) which is in contact with the housing, the thrust piece having opposite terminal ends (see annotated Fig. 1 below, ends D and E) spaced apart from one another in a displacement direction of the thrust piece (along 22), the thrust piece having, on its circumferential wall, chamber depressions (see annotated Fig. 1 below, depressions 46, 48, A) which run in a circumferential direction at least in certain portions (see annotated Fig. 1 below), each chamber depression being spaced in the displacement direction from each of the terminal ends (see annotated Fig. 1 below, wherein depressions A are spaced from end D and depressions 46, 48 are spaced from end E) and delimiting a hollow chamber arranged between the thrust piece and the housing (see annotated Fig. 1 below), the circumferential wall having a fully encircling ring-shaped depression (50) interposed, in a displacement direction of the thrust piece (along 49), between at least two chamber depressions (see annotated Fig. 1 below).
Regarding claim 2, Bertrand discloses at least one of the chamber depressions (see annotated Fig. 1 below, 46, 48, A) is interrupted in the circumferential direction by at least one rib (see annotated Fig. 1 below, ribs B, C) running in the displacement direction of the thrust piece (see annotated Fig. 1 below).
Regarding claim 3, Bertrand discloses around at least one of the chamber depressions (46, 48), there is arranged an area depression (42, 44) which has a larger area and a smaller depth than the at least one chamber depression (see attached machine translation, wherein the two parts 42, 44 which are recessed from the piston body 5).
Regarding claim 8, Bertrand discloses the thrust piece comprises a slide element (6) which provides a contact surface for the toothed rack (1).
Regarding claim 11, Bertrand discloses on a surface (see Fig. 2, 14), facing toward the thrust piece, of the slide element (6), there is arranged a fastening element (32) which engages into a corresponding recess of the thrust piece and which is clamped in the recess (see Fig. 1).
Regarding claim 12, Bertrand discloses the slide element (6) is formed as a single piece with a main body (5) of the thrust piece (see Fig. 1, note: when two elements are combined they are considered a single part. For example, when you combine a nut and bolt it forms a single fastener).
Regarding claim 13, Bertrand discloses the thrust piece is hollow proceeding from the side facing toward the slide element, and radial ribs extend inward from the circumferential wall (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand (EP 1681494 A1) in view of Harer (US 20020162412 A1).
Regarding claim 4, Bertrand fails to disclose the thrust piece comprises a glass- fiber-reinforced plastic or is composed of a glass-fiber-reinforced plastic. However, Harer teaches the thrust piece (see Fig. 1, 38) comprises a glass- fiber-reinforced plastic or is composed of a glass-fiber-reinforced plastic (see paragraph [0020], wherein a preferred material that may be used for the yoke 38 and the yoke plug 42 includes 32% glass reinforced polybutylene terephthalate). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Bertrand with a glass-fiber-reinforced plastic, as taught y Harer, since glass reinforcement of plastics increase the strength of the plastic and makes the plastic more resistant to deformation. Additionally, it would have been obvious to one having ordinary skill in the art as of the effective filing date to utilize glass-fiber-reinforced plastic materials, since it has been held to be prima facie obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 5 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand (EP 1681494 A1) in view of Hirose (US 20090038429 A1).
Regarding claim 5, Bertrand fails to disclose the fully encircling ring-shaped depression has an O-ring therein. However, Hirose teaches the fully encircling ring-shaped depression (see Fig. 2, 29) has an O-ring (32) therein (see Fig. 2) It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Bertrand with O-rings, as taught by Hirose, to provide a seal between the inside and outside of the steering mechanism to reduce pollutants from fouling the steering mechanism; and to reduce the amount of contact between the annular ring and the housing therefore reducing friction and allowing easier travel of the thrust piece.
Regarding claim 14, Bertrand fails to disclose on an encircling outer wall of the thrust piece, there are provided two oppositely oriented flattened portions. However, Hirose teaches on an encircling outer wall of the thrust piece (see Fig. 6), there are provided two oppositely oriented flattened portions (61). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Bertrand with flattened portions, as taught by Hirose, to aid in the manufacturing process such that remnants do not project from the surface; and to reduce the amount of surface contact between the housing the thrust piece, therefore reducing friction losses.
Regarding claim 15, Bertrand fails to disclose the circumferential wall has at least one additional fully encircling ring-shaped depression so that the circumferential wall includes a plurality of fully encircling ring-shaped depressions, the ring-shaped depressions being arranged in alternation, in the displacement direction, with the chamber depressions. However, Hirose teaches the circumferential wall has at least one additional fully encircling ring-shaped depression so that the circumferential wall includes a plurality of fully encircling ring-shaped depressions (see Fig. 6, 29). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Bertrand with a plurality of ring-shaped depressions, as taught by Hirose, to reduce friction of the O-rings with the housing wall while still maintaining a seal to keep dust and debris out of the working elements.
The combination of claim 16 elsewhere above would necessarily result in the following limitations: each of the ring-shaped depressions (Hirose, 29) has an O-ring therein (Hirose, Fig. 2, 32).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand (EP 1681494 A1) in view of Hirose (US 20090038429 A1) and Noder (DE 102011002463 A1).
Regarding claim 6, Bertrand fails to disclose a depth of the fully encircling ring-shaped depression varies in the circumferential direction of the thrust piece. However, Noder teaches a depth of the fully encircling ring-shaped depression varies in the circumferential direction of the thrust piece (see Fig. 4 and 5, and see attached English translation, wherein the groove bottom of the circumferential groove 12 in the pressure piece 4 for distributed with different depth over the circumference). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Bertrand in view of Hirose with a ring-shaped depression which depth varies in the circumferential direction, as taught by Noder, so that a radial backlash is guaranteed (see attached English translation).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand (EP 1681494 A1) in view of Songhan.
Regarding claim 7, Bertrand fails to disclose the thrust piece comprises polyethylene terephthalate with a 50% glass fiber fraction. However, Songhan teaches polyethylene terephthalate with a 50% glass fiber fraction (see attached NPL). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Bertrand with a yoke formed from polyethylene terephthalate with a 50% glass fiber fraction, as taught by Songhan, since polyethylene terephthalate with a 50% glass fiber fraction works with applications with extremely narrow tolerances, has excellent mechanical properties such as high rigidity, high hardness, small water absorption, good dimensional stability, good toughness, impact resistant, friction resistance, creep resistance and good chemical resistance (see attached NPL). Additionally, it would have been obvious to one having ordinary skill in the art as of the effective filing date to utilize polyethylene terephthalate with a 50% glass fiber fraction materials, since it has been held to be prima facie obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand (EP 1681494 A1) in view of Urbach (US 20140013901 A1).
Regarding claim 9, Bertrand fails to disclose the slide element comprises polyamide and/or polytetrafluoroethylene. However, Urbach teaches the slide element (see Fig. 2, 314) comprises polyamide and/or polytetrafluoroethylene (see paragraph [0051], wherein the liner 314, which in the illustrated embodiment is preferably formed from polytetraflouroethylene (PTFE)). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Bertrand with a slide element comprising polytetrafluoroethylene, as taught by Urbach, since polytetrafluoroethylene reduces friction, wear and energy consumption of machinery. Additionally, it would have been obvious to one having ordinary skill in the art as of the effective filing date to utilize polyamide and/or polytetrafluoroethylene materials, since it has been held to be prima facie obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand (EP 1681494 A1) in view of Kaisser (DE 102012107501 A1).
Regarding claim 10, Bertrand fails to disclose the slide element has at least one channel-like depression on its contact surface. However, Kaisser teaches the slide element (see Fig. 1, 10) has at least one channel-like depression on its contact surface (see Fig. 2). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Bertrand with channel-like depressions on the contact surface of the slide element, as taught by Kaisser, to reduce the amount of surface are which contacts the rack, therefore reducing friction losses.

    PNG
    media_image1.png
    697
    609
    media_image1.png
    Greyscale

1 - EP 1681494 A1 Fig. 1 annotated

Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that Bertrand does not disclose that each chamber depression of a thrust piece is spaced in a displacement direction of the thrust piece from each terminal end of the thrust piece, the Examiner respectfully disagrees. 
MPEP 2125(I) states that “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)… The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)”. Referring to the annotated figure of Bertrand above, the terminal ends of the thrust piece 5 are labeled as terminal ends D and E in figure 1(C). Terminal end D is shown as a raised portion of the end face of the thrust piece. The raised portion of terminal end D can also be seen in the circles shown in figure 1(A) and 1(B). This raised portion of terminal end D is separated from depression A in a direction along line 22. According to MPEP 2125(I) stated above, even if the raised portions of terminal end D are unexplained in the specification, the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In this instance, the drawings of Bertrand reasonably disclose a raised portion at terminal end D, such that depression A is separated from terminal end D in a direction along line 22. As such, the amendments to the claims do not overcome the prior art.   

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658